           Case 1:20-cr-00219-PAE Document 28
                                           27 Filed 12/14/20 Page 1 of 1
                                           U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                         December 14, 2020
 BY ECF

 The Honorable Paul A. Engelmayer
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, NY 10007

        Re:     United States v. Allen Colon, 20 Cr. 219 (PAE)

 Dear Judge Engelmayer:

        The Government respectfully submits this letter with the consent of Sanford Talkin, Esq.,
 counsel to defendant Allen Colon, to request an adjournment of the upcoming status conference in
 the above-referenced case to January 7, 2021.

          Since the last status conference, the parties have discussed a potential resolution of this
 case without a trial. The parties are seeking the adjournment to continue these negotiations. In
 light of the parties’ discussions concerning a resolution of this case prior to trial, the Government
 requests that the time between the date of this letter and the next scheduled conference date be
 prospectively excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interest of
 justice.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney


                                                   By:          /s
                                                         Christopher D. Brumwell
                                                         Assistant United States Attorney
                                                         917-710-0661


GRANTED. The conference is adjourned to January 7, 2021
at 10:30 a.m. For the reasons stated above, time is excluded,
pursuant to 18 U.S.C. 3161(h)(7)(A), until January 7, 2021.
The Clerk of Court is requested to terminate the motion at
Dkt. No. 27.                                            12/14/2020

                                             PaJA.�
                       SO ORDERED.

                                   __________________________________
                                         PAUL A. ENGELMAYER
                                         United States District Judge
